Citation Nr: 0503770	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  95-02 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disability other than organic affective syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a skull fracture prior to February 17, 2000.  

3.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a skull fracture from February 17, 2000.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service in the United 
States Navy from January 1969 to October 1970.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating action issued by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO).  The RO denied the appellant's claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include a post-traumatic stress disorder 
(PTSD), and denied the appellant's application to reopen his 
claim of entitlement to service connection for left ear 
hearing loss.  The RO also denied a claim of entitlement to a 
rating in excess of 10 percent for the residuals of a skull 
fracture, including headaches and a right eye condition.  The 
Board most recently remanded this case for additional 
development in June 2003.

In August 1999, a videoconference hearing was held between 
the RO and Washington, D.C. before the undersigned Veterans 
Law Judge who was designated by the Chairman to conduct that 
hearing.  See 38 U.S.C.A. § 7107.  A transcript of that 
hearing has been associated with the claims file.  The Board 
thereafter remanded this case for additional development in 
December 1999.  Subsequently, in February 2000, the appellant 
underwent a VA examination and was diagnosed with organic 
affective syndrome secondary to his in-service skull 
fracture.  

By an August 2001 rating action, the RO increased the 
appellant's disability evaluation for his skull fracture 
disability from 10 to 30 percent, effective from February 17, 
2000.  In that rating decision, the RO re-characterized the 
appellant's service-connected residuals of a skull fracture 
to include organic affective syndrome with headaches, and 
history of right eyelid tremor and photophobia.  The Board 
notes that it is generally presumed that a veteran is seeking 
the maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the issues on appeal 
are as listed on the title page.

The Board notes that the appellant's claim for direct service 
connection for left hearing loss was originally denied in a 
March 1980 rating decision. The appellant was notified the 
next month and did not appeal.  The March 1980 rating 
decision, therefore, represents the last final action on the 
merits of the direct service claim.  Glynn v. Brown, 6 Vet. 
App. 523 (1994).  

Thereafter, the appellant sought to reopen his claim in March 
1991.  The RO issued a rating decision in April 1991 in which 
service connection for hearing loss and tinnitus secondary to 
the head injury was denied.  The appellant was notified of 
the denial in that same month, but he did not appeal.  This 
rating action therefore represents the last final decision on 
any basis as to the issue of entitlement to secondary service 
connection for left ear hearing loss.

The issue of entitlement to an evaluation in excess of 30 
percent for the residuals of a skull fracture from February 
17, 2000, is addressed in the remand portion of the decision 
below.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD.

2.  Other than the already service-connected organic 
affective disorder, the veteran does not have an acquired 
psychiatric disorder that is related to his military service. 

3.  Prior to February 17, 2000, the veteran's post-traumatic 
headaches were purely subjective in nature, with no diagnosis 
of multi-infarct dementia.

4.  The RO denied direct service connection for left hearing 
loss in a rating decision issued in March 1980; the appellant 
was notified of the denial the next month, but he did not 
appeal that denial.

5.  The RO issued a rating decision, in April 1991, that 
denied service connection for hearing loss secondary to the 
head injury; the appellant was notified of the denial in 
April 1991, but he did not appeal.

6.  Additional evidence submitted subsequent to the March 
1980 and April 1991 rating decisions is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder other than 
organic affective disorder is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1133, 1154, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (2004).

2.  Prior to February 17, 2000, the criteria for an 
evaluation in excess of 10 percent for service-connected 
residuals of a skull fracture were not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.12a, Diagnostic Code 
8045 (2004). 

3.  The evidence received subsequent to the March 1980 and 
April 1991 rating decisions is not new and material, and 
consequently does not serve to reopen the appellant's claim 
of entitlement to service connection for left ear hearing 
loss.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2001), 38 C.F.R. § 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Service connection claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.304.  To establish service connection for a disability, 
symptoms during service, or within a reasonable time 
thereafter, must be identifiable as manifestations of a 
chronic disease or permanent effects of an injury.  Further, 
a present disability must exist and it must be shown that the 
present disability is the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
There must be medical evidence of a nexus relating an 
inservice event, disease, or injury and any current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303.  Certain 
chronic disabilities, including psychoses, may be presumed to 
have been incurred in service if they become manifest to a 
degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The appellant is currently service-connected for organic 
affective disorder secondary to an in-service head injury.  
Review of the appellant's service medical records does not 
show that the appellant had complaints, diagnoses, or 
treatment for any psychiatric disorder in service.  The 
appellant contends that he is currently suffering from a 
psychiatric disorder other than organic affective disorder, 
to include PTSD.  The RO has denied the appellant's claim for 
service connection for such psychiatric disorder because the 
evidence did not demonstrate the existence of any psychiatric 
diagnosis apart from the service-connected organic affective 
disorder.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125.  In this case, the medical evidence does not 
establish any current diagnosis of PTSD or any diagnosis in 
service of PTSD.  An August 1998 VA mental health clinic note 
states that the appellant did not seem to have PTSD symptoms 
and that there was no psychiatric illness to diagnose.  
Furthermore, the most current medical evidence of record 
indicates that the appellant is currently suffering from 
organic affective disorder, not PTSD.  For example, the 
appellant underwent a VA psychiatric examination in February 
2000; the examiner reviewed the claims file, examined the 
appellant and rendered an Axis I diagnosis of organic 
affective syndrome.  Thus, none of the claims file records 
contains medical evidence showing any post-service diagnosis 
of PTSD or a current psychiatric diagnosis other than organic 
affective disorder.  Hence, the evidence cannot establish a 
causal connection between a psychiatric disorder other than 
organic affective disorder and military service because there 
is no current diagnosis.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no competent evidence of record 
of any current diagnosis of PTSD or other psychiatric 
disorder apart from the service-connected organic affective 
disorder, the Board concludes that the appellant's claim of 
service connection for such must be denied.  In addition, 
since there is no diagnosis of PTSD, the Board need not 
determine whether the veteran "engaged in combat with the 
enemy," as contemplated by 38 U.S.C.A. § 1154(b), or is 
otherwise a veteran of combat in addressing the issue of 
service connection for PTSD.  Cf. 38 U.S.C.A. § 1154 and 
VAOPGCPREC 12-99 (1999) (concerning presumption of service 
connection in the case of any veteran who "engaged in combat 
with the enemy"). 

The Board is cognizant of the appellant's own statements to 
the effect that he experiences symptoms of an acquired 
psychiatric disorder other than organic affective disorder 
that are due to things he experienced while in service during 
the Vietnam era.  Nevertheless, the evidence does not 
indicate that he possesses medical expertise.  He is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

The Board has considered the appellant's oral and written 
testimony, as well as the testimony of his wife, submitted in 
support of his argument that he has a nervous condition, to 
include PTSD, as a result of his service.  The appellant's 
statements, and those of his wife, are not competent evidence 
of a diagnosis of PTSD, nor do they establish a nexus between 
an acquired psychiatric condition and the appellant's 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The appellant has not shown that 
he has the requisite competence and, accordingly, his claim 
for service connection for an acquired psychiatric condition 
other than an organic affective disorder must be denied.

Furthermore, there is no competent medical evidence of the 
existence of a diagnosis of a psychosis within a year of the 
appellant's separation from active service to support 
presumptive service connection under 38 C.F.R. §§ 3.307 and 
3.309.  Psychoses are entitled to service connection on a 
presumptive basis under certain conditions.  See 38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. § 3.309(a).  However, the 
appellant carries no psychiatric diagnosis other that the 
already service-connected organic affective disorder.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claim.  Since the preponderance of the 
evidence is against the appellant's claim, the benefit-of-
the-doubt doctrine does not apply.  Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir.).

II.  Increased rating claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In the evaluation of 
service-connected disabilities the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a current rating which accurately reflects 
all elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

By a March 1980 rating decision, the appellant was service 
connected for the residuals of a skull fracture.  These 
residuals included headaches and were assigned an initial 
evaluation of 10 percent under Diagnostic Code 9304, 
effective from September 1979.  

Review of the medical evidence of record reveals that the 
appellant was hospitalized in a VA facility in the summer of 
1994, for treatment of uncontrolled diabetes mellitus, 
rheumatoid arthritis and renal problems.  There is no mention 
of complaints relating to headaches.  

The appellant testified at his personal hearing at the RO in 
May 1995, that he suffered from headaches five out of every 
seven days.  He said that his headaches lasted for a couple 
of hours, sometimes longer and sometimes into the next day.  
He further stated that sometimes he reached the point of 
vomiting because of the headaches.  See RO Hearing Transcript 
pp. 15-17.

A VA outpatient clinic note, dated in November 1996, 
indicates that appellant complained of some headaches.  An 
August 1998 mental health clinic note indicates that the 
appellant complained of vague symptoms including depression, 
but that he did not have any neurovegetative symptoms.  There 
was no evidence of any psychotic symptoms or any panic, manic 
or hypomanic symptoms.  The appellant did not mention any 
headaches.  A February 2000 progress note indicates that the 
appellant denied any headaches and any dizziness; he reported 
some depression.  In a May 2000 clinic progress note, the 
appellant said that sometimes he experienced a headache.

The appellant underwent a VA psychiatric examination in 
February 2000; the examiner reviewed the claims file.  The 
appellant reported an underground mining job and stated that 
he was not currently under psychiatric treatment.  He said 
that he would get depressed off and on.  He denied any 
agitated, aggressive or violent episodes.  He reported weekly 
panic episodes.  There was no evidence of any active 
hallucinations or delusions.  Attention and concentration 
were impaired.  Memory and recall for recent events were 
impaired.  The examiner rendered an Axis I diagnosis of 
organic affective syndrome and assigned a GAF score of 60 on 
Axis V.  

The appellant also underwent a VA neurological examination in 
February 2000; he reported that he had a headache, off and 
on, sometimes associated with dizzy spells and vomiting.  He 
said that the headaches came and went about three to four 
times per week.  The appellant also said that sometimes the 
headaches were so severe that he had to have bed rest and 
call in sick from his job handling equipment in a coal mine.  
However, he said that in between the attacks he could perform 
his daily activities well.  On neurological examination, 
there were no signs of focal neurological deficit.  

The appellant underwent another VA neurological examination 
in June 2000; he complained of a right hand tremor and 
frequent headaches.  The appellant said that he suffered from 
frequent headaches and that his severe headaches were 
accompanied by nausea and vomiting.  He also said that he had 
associated photophobia at times and occasional dizziness 
without fainting spells.  The examiner concluded that the 
appellant's involuntary tremor of the right hand could be 
from Parkinson's disease.

Under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8045, brain disease due to trauma involving purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain will be rated under the diagnostic codes 
specifically dealing with such disabilities.  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma will be rated 
10 percent and no more under Diagnostic Code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.

Prior to the February 2000 VA psychiatric examination, there 
was no medical evidence of any neurologic disability that 
could be linked to the service-connected skull fracture, and 
the only findings attributable to this disability were the 
"purely subjective" complaints of headache.  Thus, as there 
is no evidence of multi-infarct dementia, no more than a 10 
percent rating may be assigned under the provisions of 
Diagnostic Codes 8045 and 9304 cited above.  In making this 
determination, the Board notes that none of the other post-
service or in-service medical evidence reflects any 
neurologic findings that are attributed to the service-
connected skull fracture.  Accordingly, the Board finds that 
an increased rating in excess of 10 percent for residuals of 
a skull fracture with post-traumatic headaches is not 
warranted prior to February 17, 2000.

The appellant has indicated that he should be rated as more 
than 10 percent disabled for his headache disability due to 
his symptomatology.  The appellant's representative has 
argued that the appellant's symptoms are the equivalent of 
organic brain syndrome.  However, the appellant and his 
representative, as laypersons, are not considered competent 
to offer an opinion as to matters requiring specialized 
knowledge, i.e. degree of impairment due to a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); See also Clark v. Derwinski, 2 Vet. App. 166 (1992).  
Competent medical evidence is required.  The VA medical 
examination reports indicate no cognitive disorder and no 
multi-infarct dementia.  These clinical assessments are 
considered persuasive as to the nature and degree of the 
appellant's impairment due to his headache disability since 
they consider the results of diagnostic evaluations.  There 
was no indication prior to February 2000 that the veteran 
experienced any cognitive disorder due to the trauma.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 10 percent evaluation prior to 
February 17, 2000, for the skull fracture residuals 
(headaches) disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected skull fracture residuals disability has presented 
such an unusual or exceptional disability picture at any time 
prior to February 17, 2000 as to require an extraschedular 
consideration pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for residuals of head trauma, but the required manifestations 
have not been shown in this case-multi-infarct dementia.  
The Board further finds no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization for his post-traumatic headaches 
and he has not sought other than sporadic treatment for this 
condition.  The appellant has not offered any objective 
evidence of any symptoms due to the post-traumatic headaches 
associated with the in-service skull fracture that would 
render impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that a remand 
for consideration of the assignment of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (When evaluating an increased rating claim, it 
is well established that the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

III.  New and material evidence claim.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The Board initially notes that entitlement to direct service 
connection for left ear hearing loss had been denied in a 
rating decision issued in March 1980.  The appellant was 
notified the next month of that rating decision, but he did 
not appeal the denial.  Thereafter, the RO issued a rating 
decision, in April 1991, in which the appellant's claim for 
secondary service connection for left ear hearing loss was 
denied.  The appellant was notified that same month of that 
rating decision, but he did not appeal the denial.  
Therefore, the March 1980 rating decision represents the last 
final decision for the direct service connection claim and 
the April 1991 rating decision represents the last final 
decision for the secondary service connection claim.  Evans 
v. Brown, 9 Vet. App. 273 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As previously noted, the March 
1980 rating decision and the April 1991 rating decision, the 
last time the direct service connection claim and the 
secondary service connection claim, respectively, were 
finally disallowed on any basis, are each final and may not 
be reopened in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  Therefore, the appellant's left ear hearing loss 
claim may be reopened only if new and material evidence has 
been secured or presented since the March 1980 rating 
decision and the April 1991 rating decision.  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board notes that 38 C.F.R. 
§ 3.156(a) has been amended, but that the amendment does not 
apply in this case, as it applies only to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), eliminating the well-grounded claim 
requirement and fundamentally altering VA's duty to assist.  
The VCAA did not, however, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  

The evidence considered by the RO in reaching its March 1980 
rating decision included the appellant's DD 214 and service 
medical records; VA treatment records dated in May 1978; the 
report of the VA audiometric examination conducted in 
December 1979; and the appellant's September 1979 VA Form 21-
526.  The appellant's claim was denied because the evidence 
of record did not demonstrate left ear hearing impairment.

The evidence considered by the RO in reaching its April 1991 
rating decision included the aforementioned evidence, as well 
as a statement from the appellant that he has loss of hearing 
in his ears on a VA Form 21-4138 submitted in March 1991, and 
the reports of VA treatment dated between April 1990 and 
March 1991 that contain no mention of left ear hearing loss.

The evidence added to the claims file after the April 1991 
rating decision denial includes VA inpatient and outpatient 
medical records dated between 1993 and 2000; the testimony 
offered by the appellant and his spouse at the hearing 
conducted at the RO in May 1995; the testimony offered by the 
appellant at the Board videoconference hearing conducted in 
August 1999; the reports of the VA examinations conducted in 
February 2000, and June 2000; the appellant's service 
personnel records; and various written statements submitted 
by the appellant and his representative.

The appellant's service personnel records do not include any 
information about any left ear hearing loss.

The appellant testified at his May 1995 personal hearing at 
the RO that he had had ringing and buzzing in his left ear 
before his time on the USS HANCOCK.  See Hearing Transcript p. 
17.  He testified that he had taken some kind of VA hearing 
test in 1990 or 1991.  See Hearing Transcript p. 20.

The appellant testified at his August 1999 Board 
videoconference hearing that he did not wear hearing aids.  
See Board Hearing Transcript p. 7.  He also testified that he 
could read lips and that he had ringing in his ears.  See 
Board Hearing Transcript p. 8.

Review of the appellant's inpatient and outpatient VA medical 
treatment records dated in 1993 and 1994 reveals no mention 
of any hearing loss.  An outpatient surgery note dated in 
January 1995 indicates that the appellant was complaining of 
left ear hearing loss.  A December 1997 note indicates that 
the appellant was to be referred for a hearing evaluation; it 
does not appear that this occurred.  An August 1998 mental 
health clinic note indicates that the appellant worked as a 
coal miner.  A January 2000 VA hospital note indicates that 
the appellant's hearing was within normal limits.  A 
subsequent note, dated in February 2000, indicates that the 
appellant denied hearing problems.  

There is no competent medical evidence of record that the 
appellant is currently diagnosed with any chronic left ear 
hearing loss, or that he has been treated for any left ear 
hearing loss.

The Board notes that the medical evidence of record does not 
appear to include a medical opinion as to the etiology of the 
appellant's claimed left ear hearing loss.  There is no 
medical opinion stating that any left ear hearing loss is 
directly related or indirectly related to any incident or 
occurrence of the appellant's service.  Nor is there any 
evidence of record detailing the existence of left ear 
hearing loss that meets the requirements of 38 C.F.R. 
§ 3.385.

The Board has considered each item of evidence that has been 
added to the record since the March 1980 and April 1991 
rating decisions to determine if it meets the test of being 
new and material.  The Board finds that the assertions of the 
appellant that he suffers from left ear hearing loss that 
began while he was in the Navy or that his claimed left ear 
hearing loss is due to his in-service head trauma are not 
competent medical evidence with regard to the issue of 
whether any current left ear hearing loss is etiologically 
related to any incident of service.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Grottveit v. Brown 5 Vet. App. 91, 92-93 
(1993).  Furthermore, the appellant lacks the medical 
expertise to enter a medical judgment as to the severity of 
any hearing loss or as to any relationship between the onset 
of any left ear hearing loss and any in-service incident.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Likewise, any 
statement of the appellant's spouse or representative as to 
the etiology of any left ear hearing loss is also 
insufficient to establish a medical diagnosis.  Id.  
Therefore, the Board concludes that all such statements are 
cumulative evidence.  

Moreover, the appellant's testimony and written statements 
tend to re-state contentions that were on file at the time of 
the prior denials.  The written statements of the appellant's 
representative also reiterate previous evidence of record and 
are thus cumulative and therefore do not constitute "new and 
material" evidence.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).

Furthermore, the evidence added to the record after March 
1980 does not provide any competent medical opinion 
concerning the etiology of the claimed left ear hearing loss, 
nor does the evidence demonstrate the existence of left ear 
hearing loss that meets the requirements set forth in 
38 C.F.R. § 3.385.  In 1980, the appellant's left ear hearing 
loss claim was denied because there was no medical evidence 
of record demonstrating the existence of left ear hearing 
impairment.  The new evidence, when viewed with the old 
evidence, is not so significant that it must be considered in 
order to fairly decide the merits of the claim, especially 
since there is no evidence of any current left ear hearing 
loss that meets the requirements of 38 C.F.R. § 3.385.

The Board finds that the evidence submitted subsequent to the 
March 1980 and April 1991 rating decisions does not provide 
relevant competent information as to the question of whether 
the appellant suffers from left ear hearing impairment that 
is etiologically related to service.  The Board therefore 
finds that the evidence cited above does not constitute new 
and material evidence sufficient to reopen the claim for 
service connection for left ear hearing loss.

Consequently, the evidence presented since the March 1980 and 
April 1991 rating decisions is not new and material and the 
appellant's claim as to service connection for a left ear 
hearing loss is not reopened.  

IV.  Veterans Claims Assistance Act.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claims by means of letters sent to the 
appellant by the RO in December 2002, and July 2003, as well 
as the discussion in the Statement of the Case (SOC) and the 
Supplemental Statements of the Case (SSOCs).  These documents 
informed the appellant of what the evidence had to show to 
establish entitlement, what evidence was still needed and 
what VA's duty to assist was in obtaining evidence for his 
claims.  Therefore, VA has no outstanding duty to inform. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA inpatient and outpatient medical 
records were obtained and associated with the claims file.  
The appellant was afforded VA medical examinations, as well 
as an RO hearing and a Board hearing.  The appellant did not 
provide any information to VA concerning treatment records 
that he wanted the RO to obtain for him that were not 
obtained.  The appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  Therefore, the Board finds that 
VA has completed its duties under the VCAA and all applicable 
law, regulations and VA procedural guidance.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107 (West 2002).  




ORDER

Service connection for a psychiatric disorder (to include 
PTSD) other than organic affective disorder is denied.

An evaluation in excess of 10 percent prior to February 17, 
2000, for the service-connected skull fracture residuals is 
denied.

New and material evidence not having been received, the claim 
of service connection for left ear hearing loss is not 
reopened; the application to reopen is denied.


REMAND

The veteran's residuals of a skull fracture were granted 
service connection in a rating decision issued in March 1980; 
these residuals were characterized as headaches and right eye 
tremor.  The residuals were rated as 10 percent disabling 
under Diagnostic Code 9304.  Pursuant to the provisions of 
Diagnostic Code 8045, purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma are to be rated 10 percent and no 
more under Diagnostic Code 9304 and the 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8045.  

By an August 2001 rating decision, the RO assigned a 30 
percent rating under Diagnostic Code 9304.  This rating 
appears to contemplate mental impairment associated with the 
head injury because the effective date of the increase was 
February 17, 2000, the date of the VA psychiatric examination 
that yielded a diagnosis of organic affective disorder.  



The February 2000 psychiatric examiner stated that the 
veteran's problems with anxiety and depression appeared to be 
"mostly related to his service-connected experiences and 
head injury."  The Board notes that the examiner did not 
state what percentage of the veteran's anxiety and depression 
was due solely to the service-connected residuals of the 
skull fracture.  In order to clarify this matter, further 
evidentiary development is required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  In particular, the RO must 
notify the appellant of the information 
and evidence yet needed to substantiate 
his claim, and of what part of such 
evidence he should obtain and what part 
the RO will yet attempt to obtain on his 
behalf.  He should also be told to 
provide any evidence in his possession 
that is pertinent to his claim for an 
increased rating.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).

2.  Thereafter, the RO should schedule 
the veteran for a VA neurologic and 
psychiatric examinations.  All findings 
necessary to apply pertinent rating 
criteria should be set forth.  To the 
extent feasible, the degree of impairment 
from psychiatric disability due solely to 
head trauma should be set forth in 
detail.  Any neurologic impairment due to 
brain trauma should also 


be identified.  It should be specifically 
noted whether the veteran experiences a 
right eyelid tremor.  If so, disabling 
manifestations should be noted.

3.  The RO should readjudicate the claim 
on appeal.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories, statutes and regulations.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue remaining on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


